61 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Julian AYRS, Plaintiff-Appellant,v.Arthur GREENWALD, Judge, Defendant-Appellee.
No. 95-55049.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Julian Ayrs appeals pro se the district court's denial of his request to file in forma pauperis his action against United States Bankruptcy Judge Arthur Greenwald under Bivens v. Six Unknown Named Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388, 397 (1971).  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
We agree with the district court that Ayrs's claims are barred by the doctrine of judicial immunity.  See Mullis v. United States Bankruptcy Court, District of Nevada, 828 F.2d 1385, 1394 (9th Cir. 1987), cert. denied, 486 U.S. 1040 (1988).  Judge Greenwald's actions in Ayrs' bankruptcy case were not outside his jurisdiction, and Ayrs is not entitled to declaratory or mandamus relief from the bankruptcy court's actions.  Dismissal of an in forma pauperis complaint is proper where the claims are legally frivolous and cannot be cured by amendment.  28 U.S.C. Sec. 1915; Neitzke v. Williams, 490 U.S. 319, 327 (1989).  Therefore, the district court is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3